ALLEN, Acting Chief Judge.
This case is before this court on an interlocutory appeal in a common-law action. The appellant, as defendant below, moved for a summary judgment on the ground that the plaintiff had executed a release for valuable consideration to a joint tort-feasor. Defendant’s theory was that as the cause of action accrued prior to the passage of Section 54.28, Fla.Stat., F.S.A. the defense of release of joint tort-feasor, available before passage of the statute, was still available to defendant. The motion was denied and the defendant takes this interlocutory appeal.
The question which defendant attempts to raise by this appeal is whether, where a release of one joint tort-feasor releases all, a statute can be passed which cuts off this defense of the unreleased tort-feasor, the statute becoming effective after the cause of action accrued but before the release was executed.
However, without further reference to the question raised, this court must dismiss the appeal ex mero motu. In the present case, defendant has attempted to take an appeal from an interlocutory order in an action at law. This is possible only if the order relates to venue or jurisdiction. 31 *472F.S.A.Rule 4.2, Fla.Appellate Rules 1957. The order here involved does not come within the rule cited, so this court is without jurisdiction to entertain an appeal therefrom.
Interlocutory appeal dismissed.
SHANNON, J., and STEPHENSON, GUNTER, Associate Judge, concur. .